10/04/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: OP 22-0536


                                        OP 22-0536


ALEXANDER LAFORGE, III,
                                                                        OCT 0 4 2022
                                                                      Bowen   Greenwood
              Petitioner,                                           Clerk of Supreme Court
                                                                       state of Montana


       v.
                                                                     ORDER
JAMES SALMONSEN, Warden,
Montana State Prison,

              Respondent.



       Alexander LaForge, III, has filed a Petition for Writ of Habeas Corpus along with
attachments, arguing that his arrest, on Highway 87, was unlawful because he was "on the
Crow [I]ndian Reservation." He contends that he is unlawfully incarcerated due to this
arrest by a Big Horn County Deputy Sheriff and then his move to the Yellowstone County
Detention Center without an appearance "before a Big Horn County Magistrate or Tribal
Court." LaForge asserts that his constitutional rights, including the right to counsel and a
timely initial appearance for notice of his rights, have been violated. LaForge requests this
Court reverse his deliberate homicide conviction and sentence as well as remand the matter
to the Yellowstone County District Court for dismissal.
       Available electronic records indicate that the State of Montana charged LaForge
with deliberate homicide on June 18, 2020, for shooting a man in Billings, Montana.
LaForge appeared in the Yellowstone County District Court for his initial arraignment the
next day. On May 23, 2022, the District Court sentenced LaForge to the Montana State
Prison for 100 years and imposed a consecutive, ten-year sentence for weapons
enhancement. The court imposed a fifty-year parole restriction and awarded credit for time
served. LaForge did not appeal his conviction and sentence to this Court.
       LaForge is not entitled to reversal of his conviction. LaForge has a facially valid
sentence. "The writ of habeas corpus is not available to attack the validity of the conviction
of sentence of a person who has been adjudged guilty of an offense in a court of record and
has exhausted the remedy of appeal." LaForge did not appeal, and he cannot raise these
issues in a petition for habeas corpus relief.     Section 46-22-101(2), MCA. By not
appealing, LaForge exhausted his remedy of direct appeal, and state habeas review is not
the proper state law remedy for the issues he raises now. According to his attachments, in
June 2020, LaForge drove to Hardin in a stolen vehicle from Billings, and the Big Horn
County Deputy Sheriff arrested him for driving under the influence of alcohol. The Deputy
Yellowstone County Attorney acknowledged that LaForge was given to Billings Police
Department upon request and that LaForge should have had a court appearance in Big Horn
County before transport to Yellowstone County. This issue, however, is not viable and not
remedied by this writ.
      LaForge has not demonstrated that he is unlawfully incarcerated. Section 46-22-
101(1), MCA. He is not entitled to relief. Accordingly,
       IT IS ORDERED that LaForge's Petition for Writ of Habeas Corpus is DENIED
and DISMISSED.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to counsel
of record and to Alexander LaForge, III personally.
      DATED this         L(day of October, 2022.




                                                              Chief Justice




                                            2